Case 9:19-cv-81160-RS Document 921 Entered on FLSD Docket 05/10/2021 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO: 9:19-cv-81160-RS


  APPLE INC.,
          Plaintiff,
  v.


  CORELLIUM, LLC,


           Defendant.


   __________________________________/


   CORELLIUM’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION FOR LEAVE
         TO AMEND AFFIRMATIVE DEFENSES AND INCORPORATED
                        MEMORANDUM OF LAW

          Defendant Corellium LLC, pursuant Federal Rule of Civil Procedure 15(a), respectfully

  submits this Reply to Apple’s Response in Opposition to Motion for Leave to Amend [ECF No.

  911].

       A. Corellium’s Motion to Add the Law Enforcement Defense Should Be Granted

          As explained in Corellium’s Motion for Leave to Amend, 17 U.S.C. § 1201(e) (the “Law

  Enforcement Exemption”) is a statutory exemption to the DMCA that exempts violations of both

  17 U.S.C. §§1201(a)(2) and (b). See ECF No. 904 at 2. As Corellium’s amendment is timely,

  unprejudicial, and meritorious, this Court should grant Corellium’s motion.

       1. Corellium’s Proposed Amendment Is Timely And Not Prejudicial

          “Federal Rule of Civil Procedure 15(a) provides that leave to amend a pleading should be

  ‘freely given when justice so requires.’” ECF No. 904 at 5. “Unless a substantial reason exists to

  deny leave to amend, the discretion of the district court is not broad enough to permit denial.” Id.
Case 9:19-cv-81160-RS Document 921 Entered on FLSD Docket 05/10/2021 Page 2 of 10

                                                                                                              Case No. 9:19-cv-81160

  at 5 (citing Shipner v. E. Air Lines, Inc., 868 F. 2d 401, 407 (11th Cir. 1989)). In its response,

  Plaintiff relies heavily on inapposite case law to argue that permitting amendment would be

  prejudicial and constitute undue delay. See ECF No. 911 at 8-12. For example, Plaintiff cites the

  unpublished Middle District decision of Quinones v. U.S., No. 8:14-cv-164-T-36MAP, 2015 WL

  3948420 (M.D. Fla. June 29, 2015) in support of its position. ECF No. 911 at 11. But the facts of

  Quinones are nothing like the current litigation.

         Quinones involved acts of medical negligence by the Veteran’s Affairs Medical Center of

  San Juan, Puerto Rico that resulted in the death of Julio Quinones. Quinones, 2015 WL 3948420

  at *1. In her complaint, plaintiff’s representative asserted that the United States was vicariously

  liable for Julio’s death under the Federal Tort Claims Act. Id. In response, the United States

  argued that it was entitled to assert Puerto Rico’s statutory damages cap under the doctrine of

  sovereign immunity. Id. at *2. In holding that the United States waived its statutory damages

  defense, “the Court question[ed] whether the United States’ discovery tactics were designed to

  thwart Plaintiffs’ efforts to flesh out the nature of its affirmative defenses, including the now-

  asserted damages cap…” Quinones, 2015 WL 3948420 at *4 (emphasis added). Noting that “[n]o

  [documents supporting the damage cap] [were] ever produced in discovery,” the Court concluded

  the United States’ waived the defense. 1 Id. at *4.

         In distinct contrast to the circumstances in Quinones, Corellium could not have engaged in

  discovery tactics to thwart Plaintiff’s efforts because the events giving rise to the law enforcement




  1
    To assert the statutory damage cap, the United States needed to prove their facility was analogous
  to a private entity operating in Puerto Rico. 2015 WL 3948420 at *2. Holding that the United
  States did not meet this burden, the court explained “[n]o affiliation agreement between the
  [Veteran Affair’s Medical Center] and a [similar private entity] was ever produced in discovery.”
  Id. at 5.
                                                                            2
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 921 Entered on FLSD Docket 05/10/2021 Page 3 of 10

                                                                                                              Case No. 9:19-cv-81160

  exemption had not yet occurred. 2 Corellium disclosed the license pertaining to its

                                              —the order itself—shortly after the relationship began. See ECF

  No. 904 at 3. As these facts are not anything like those in Quinones, the Court would be well-

  served to withhold reliance on such unbinding dicta.

         Plaintiff also cites Philips N. Am., LLC v. 626 Holdings, Inc., No. 19-81263-CIV-

  SMITH/MATTHEWMAN, 2020 WL 6599592 (S.D. Fla. Nov. 3, 2020) to support its allegations

  of undue delay by Corellium in moving to amend. See ECF No. 911 at 8. Again, the facts of

  Philips are simply inapposite to the current litigation. In Philips, defendant waited until just eight

  days before the fact discovery deadline to file a motion seeking leave to amend their affirmative

  defenses. Id. at *1. However, by then, the circumstances that had given rise to the necessity for

  amendment had occurred. In that case, in denying the motion for leave to amend in Philips, the

  Court explained that:

         First, Defendants knew, or could have known through diligence, many of the facts
         that form the basis for their proposed amended affirmative defenses….Some of the
         information was even available through a Google search. Id. at 2 (emphasis added)

         In contrast to Philips, there is simply no allegation that Corellium knew or could have

  known of the relevant facts as they had simply not occurred until well-after the close of discovery.

  No Google search or similar effort could have brought the existence of the

        to the attention of Corellium. Rather than addressing this undeniable truth, by citing Philips,

  Plaintiff relies upon indifference and willful ignorance of these facts.

         Indeed, Apple fails to address the point that it never even asked to take any depositions or

  conduct any other discovery in connection with                                                                                            . Instead,


  2

                                                                                well after the deadline for fact discovery and
  dispositive motions. See ECF No. 904 at 3.
                                                                            3
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 921 Entered on FLSD Docket 05/10/2021 Page 4 of 10

                                                                                                              Case No. 9:19-cv-81160

  Apple attempts to dilute this fact by misleadingly asserting in its response that “Corellium’s mere

  mention that one of its                                                                                          did not put Apple on notice

  . . . .” Response, at 11. However, the production that occurred in December 8, 2020 consisted on

  only 10 documents,                                                                                               . Corellium’s “many new

  customers” did not happen until, at the very least, over a month later, on January 25, 2021, as that

  is the date when the Corellium Product was first made available for individuals. Accordingly,

  Corellium’s “many new customers” came weeks after Corellium

                           .

         Not a single case cited by Plaintiff even remotely parallels the facts of the current litigation.

  In Keybank Nat’l Ass’n v. Hamrick, 576 F. App’x 884 (11th Cir. 2014), the Eleventh Circuit held

  that Defendants waived their notice defense to an auction of their houseboat because they

  “[missed] opportunities to raise this affirmative defense in their answer as well as their first and

  second amended answers” and only asserted it “[to] respond[] to [Plaintiff’s] motion for partial

  summary judgment.” Id. at 888 (emphasis added). In Haynes v. McCalla Raymer, LLC, 793 F.

  3d 1246 (11th Cir. 2015), the Eleventh Circuit denied plaintiff’s motion for leave to file a third

  amended complaint where “the information necessary to assert the new claims [was] available to

  [p]laintiff’s at the inception of their lawsuit.” Id. at 1250. See also Tampa Bay Water v. HDR

  Eng’g, Inc., 731 F. 3d 1171, 1186 (11th Cir. 2013)(affirming dismissal of a motion to amend where

  “[t]he district court concluded that [plaintiff] knew many of the facts supporting its two new

  claims...before [it] filed either its initial complaint, in December 2008, or its first amended

  complaint, in November 2009”); Reeder v. Chitwood, 595 F. App’x 890, 896 (11th Cir.

  2014)(affirming dismissal of a motion to amend where “delay would prejudice [defendants] ability

  to preserve evidence”); Britt Green Trucking, Inc. v. FedEx Nat’l, LTL, Inc., No. 8:09-cv-445-T-

                                                                            4
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 921 Entered on FLSD Docket 05/10/2021 Page 5 of 10

                                                                                                              Case No. 9:19-cv-81160

  33TBM, 2014 WL 3417569 (M.D. Fla. July 14, 2014)(finding waiver of pre-emption affirmative

  defense where “[defendant] could have raised this affirmative defense at any time prior to summary

  judgment”). As Corellium did not establish its law enforcement exemption defense until well after

  the deadlines to amend the complaint, the close of discovery, and the deadline for dispositive

  motions, and as Plaintiff has never claimed that amendment would result in spoliation of evidence

  (as reflected in the case law cited by it), Plaintiff’s cited cases do not support its opposition and

  the Court should grant Defendant’s motion for leave to amend its affirmative defenses.

     2. Corellium’s Proposed Amendment Is Not Futile

         Apple fails to cite a single authority in support of its assertion of futility, relying instead on

  its own opinions and interpretation of the language of 17 U.S.C. §1201(e). See ECF No. 911 at

  12-13. Apple further alleges that “even if Corellium could establish

                                                                                                                    , that would not provide a

  defense with respect to Corellium’s provision of its product to its other customers and trial users.”

  See ECF No. 911 at 13. Corellium simply notes that this comment has absolutely no relevance on

  the alleged futility of the defense as regarding its

          . As Apple has cited no authority in support of its interpretation of the exemption, and as

  the applicability of the defense to other customers has no bearing on its alleged futility regarding

                            , the Court should disregard Apple’s self-serving arguments and permit the

  issue to be examined at trial.

     B. Corellium Correctly Pled Affirmative Defense No. 8

         As explained in Corellium’s Motion for Leave to Amend, during the conferral process with

  Apple regarding the exchange of jury instructions, Plaintiff raised for the first time its position that

  Affirmative Defense No. 8 did not address Apple’s DMCA claims. See ECF No. 904 at 9.

                                                                            5
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 921 Entered on FLSD Docket 05/10/2021 Page 6 of 10

                                                                                                              Case No. 9:19-cv-81160

  Corellium again states for the record that it fundamentally denies Plaintiff’s erroneous conclusion

  regarding the applicability of Affirmative Defense No. 8 to claims brought under 17 U.S.C.

  §§1201(a)(2) – (b). The Defense specifically refers to claims and was intended to apply to all

  allegations set forth within Apple’s second amended complaint. Importantly, the facts that give

  rise to the Eighth Affirmative Defense as applied to the Apple’s DMCA claims are exactly the

  same as those that apply to Apple’s infringement-related claims. See ECF No. 904 at 9-10.

  However, should the Court find merit in Apple’s argument, Corellium respectfully requests leave

  to amend Affirmative Defense No. 8 to simply clarify, and satisfy Apple’s alleged doubt, that

  Affirmative Defense No. 8 includes and applies to all claims asserted under Apple’s operative

  Complaint.

     C. Amendment of Affirmative Defense No. 8 Is Not Futile

         In its response, Plaintiff correctly notes that acquiescence is a defense to trademark

  infringement under the Lanham Act, and that the DMCA does not include a similar statutory carve-

  out. See ECF No. 911 at 14. What Plaintiff misunderstands (and as a consequence, completely

  fails to address in its Response) is that the Eleventh Circuit Court of Appeals has recognized that

  general equitable defenses can apply to federal statutes. Indeed, “[u]nless a statute in so many

  words, or by a necessary and inescapable inference, restricts the court’s jurisdiction in equity, the

  full scope of that jurisdiction is to be recognized and applied.” Porter v. Warner Holding Co., 328

  U.S. 395, 398 (1946). See also Holland v. Florida, 560 U.S. 631, 650 (2010)(noting that “[t]he

  ‘flexibility’ inherent in ‘equitable procedure’ enables courts ‘to meet new situations [that] demand

  equitable intervention, and to accord all the relief necessary….” (internal citations omitted).

         In Banco Industrial de Venezuela, C.A. v. Credit Suisse, 99 F. 3d 1045 (11th Cir. 1996), the

  Eleventh Circuit confirmed the Southern District’s decision to permit equitable defenses to claims

                                                                            6
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 921 Entered on FLSD Docket 05/10/2021 Page 7 of 10

                                                                                                              Case No. 9:19-cv-81160

  arising under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961 et seq,

  noting that “[t]he[] equitable issues…were brief and argued at great length and detail prior

  to…trial” and that “public policy would not be served [by denying equitable defenses].” Banco

  Industrial de Venezuela, C.A., 99 F. 3d at 1051-52. Similarly, in Official Committee of Unsecured

  Creditors of PSA, Inc. v. Edwards, 437 F. 3d 1145 (11th Cir. 2006), the Eleventh Circuit also

  confirmed that the equitable defense of in pari delicto can apply to bar a plaintiff from recovering

  under federal racketeering statutes. See also T. Leigh Anenson, Equitable Defenses in the Age of

  Statutes, Robert H. Smith School Research Paper No. RHS 2877457, Review of Litigation, Vol.

  37, 2017 (noting that “[t]he Supreme Court has (almost) universally determined that equitable

  defenses are available in federal statutes for two centuries”)(emphasis added); Mary V. Laitos,

  Danielle V. Smith, and Amy E. Mang, Equitable Defenses against the Government in the Natural

  Resources and Environmental Law Context, 17 Pace Envt’l L. Rev. 273 (2000)(“Note that

  Congress has the authority to preempt a court’s equitable discretion through legislative action.

  Congress has exercised that authority by restricting the court’s equitable jurisdiction in

  some...regulations it has promulgated. For example, the Comprehensive Environmental Response,

  Compensation and Liability Act (“CERCLA”) mandates liability ‘notwithstanding any other

  provision or rule of law, and subject only to the defenses set forth in subsection (b) of this section.’

  42 U.S.C. § 9607(a) (1994).”

         As explained in Corellium’s Motion for Leave to Amend, the facts that give rise to

  Affirmative Defense No. 8 applying to Apple’s DMCA claims, are exactly the same as to those

  that apply to Apple’s infringement-related claims—specifically that Apple has been long-aware of

  Corellium’s product and how it works, and that Corellium and its founders have always had access

  to the iOS code, as it is made available by Apple. Indeed, the facts of this instant case perfectly

                                                                            7
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 921 Entered on FLSD Docket 05/10/2021 Page 8 of 10

                                                                                                               Case No. 9:19-cv-81160

  support the defenses asserted in Affirmative Defense No. 8, whereby Apple has been on notice

  since, at least, 2014 of the functionality of the virtualization software and Chris Wade’s access to

  the iOS code.




                                                                        and was reminded of its notice of Corellium’s access

  to the code and the Product’s functionality.

         These facts have been thoroughly explored throughout discovery in this case and all

  support Apple’s knowledge of Corellium’s access to and use of iOS code long-before this lawsuit

  was filed. As the United States Supreme Court has routinely recognized that equitable defenses

  apply to federal statutes, and as Apple has been able to fully discover the pertinent facts supporting

  Corellium’s assertion of these equitable defenses, this Court should recognize the doctrines of

  acquiescence, implied license, authorized use, and consent to claims brought under the DMCA.

         WHEREFORE, Corellium, LLC respectfully requests that this Court grant the instant

  Motion and any further relief the Court deems proper and necessary.

  Dated: May 10, 2021                                            Respectfully submitted,


                                                                   COLE, SCOTT & KISSANE, P.A.
                                                                   Counsel for Defendant CORELLIUM, LLC
                                                                   Esperante Building
                                                                   222 Lakeview Avenue, Suite 120
                                                                   West Palm Beach, Florida 33401
                                                                   Telephone (561) 612-3459
                                                                   Facsimile (561) 683-8977
                                                                   Primary e-mail: justin.levine@csklegal.com
                                                                   Secondary e-mail: lizza.constantine@csklegal.com

                                                        By: s/ Justin B. Levine
                                                                             8
                                                     COLE, SCOTT & KISSANE, P.A.
                  ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 921 Entered on FLSD Docket 05/10/2021 Page 9 of 10

                                                                                                             Case No. 9:19-cv-81160


                                                                 JONATHAN VINE
                                                                 Florida Bar. No.: 10966
                                                                 JUSTIN B. LEVINE
                                                                 Florida Bar No.: 106463
                                                                 LIZZA C. CONSTANTINE
                                                                 Florida Bar No.: 1002945


                                                                     and

                                                               HECHT PARTNERS LLP
                                                               Counsel for defendant
                                                               20 West 23rd St. Fifth Floor
                                                               New York, NY 10010
                                                               Tel: (212) 851-6821
                                                               David L. Hecht pro hac vice
                                                               Email: dhecht@hechtpartners.com
                                                               Maxim Price pro hac vice
                                                               Email: mprice@hechtpartners.com



                                              CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on May 10, 2021, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.

                                                            SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
                                                                           9
                                                   COLE, SCOTT & KISSANE, P.A.
                ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 921 Entered on FLSD Docket 05/10/2021 Page 10 of 10

                                                                                                               Case No. 9:19-cv-81160

   Miami, FL 33131

   Sarang Vijay Damle (pro hac vice)
   sy.damle@lw.com
   Elana Nightingale Dawson (pro hac vice)
   elana.nightingaledawson@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004

   Andrew M. Gass (pro hac vice)
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111

   Jessica Stebbins Bina (pro hac vice)
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067

   Attorneys for Plaintiff,
   Apple Inc.




                                                                            10
                                                     COLE, SCOTT & KISSANE, P.A.
                  ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
